           Case 2:21-cv-00474-APG-NJK Document 6 Filed 04/09/21 Page 1 of 1




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
     LASHAWN EZELL, et al.,
 6                                                          Case No. 2:21-cv-00474-APG-NJK
               Plaintiffs,
 7                                                                       ORDER
     v.
 8                                                                    [Docket No. 1]
     JAMES CASSIDY, et al.,
 9
               Defendants.
10
11         Pending before the Court is the parties’ motion for a Court order directing third-party
12 witness Davion Allen to show cause why he should not be held in contempt for failing to comply
13 with a subpoena. Docket No. 1. However, the parties have not demonstrated that they served the
14 instant motion on Mr. Allen. 1 See id. at 4. “Civil contempt is a serious matter that should not be
15 undertaken without evidence that the party against whom contempt is sought has notice that such
16 proceedings are underway.” Pongsai v. American Express Co., 2020 WL 6115086, at *2 (C.D.
17 Cal. Aug. 27, 2020) (citing Ochoa v. Lopez, 2016 WL 9712071, at *3 (C.D. Cal. June 20, 2016));
18 see also LR 5-1(b) (“Either on its own initiative or on a motion by a party, the court may strike an
19 unserved paper”).
20         Accordingly, the parties are hereby ORDERED to file a proof of service of the instant
21 motion on Mr. Allen, no later than April 13, 2021.
22         IT IS SO ORDERED.
23         Dated: April 9, 2021
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27         1
             The parties submit that “[a] copy of this motion will be personally served on Mr. Allen
   and sent to him by regular and certified mail.” Docket No. 1 at 4. To date, there is no indication
28 that the parties have served the instant motion on Mr. Allen. See Docket.

                                                    1
